Judgment modified to the extent of reversing the conviction for and dismissing the counts of the indictment relating to the alleged crimes of attempted rape and assault with intent to commit rape on the ground of a lack of the corroboration required by law for such convictions when testimony as to an actual rape has been received; and, as so modified, affirmed (see People v. Lo Verde, 7 N Y 2d 114).
Concur: Chief Judge Desmond and Judges Fuld, Van Voorhis and Bergan. Judges Dye, Burke and Scileppi dissent and vote to affirm.